 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Berdie Johnson,                                  No. CV-17-08218-PCT-DLR
10                  Plaintiff,                        ORDER
11   v.
12   United States of America, et al.,
13                  Defendants.
14
15
16          Before the Court is Defendants’ motion for summary judgment, which is fully

17   briefed. (Docs. 99, 108, 111.) The Court will grant Defendants’ motion in part and deny
18   it in part for the following reasons.1

19   I. Background

20          This case stems from injuries suffered by Berdie Johnson allegedly due to a gall
21   bladder excision surgery performed by Dr. James Langevin and Dr. Moaz Abulfaraj (the
22   “Doctors”) at the Tsehootsoi Medical Center (“TMC”) in Fort Defiance, Arizona on

23   December 28, 2015. (Doc. 68.) The Doctors provided services at TMC pursuant to

24   Provider Service Agreements with Staff Care, Inc. (“Staff Care”) in which they agreed to

25   serve temporarily as locum tenens physicians. During the surgery, the Doctors discovered

26   and repaired two enterotomies—cuts caused during surgery—within Ms. Johnson’s bowel.
27          1
              Defendants’ request for oral argument is denied because the issues are adequately
     briefed and oral argument will not help the Court resolve the motion. See Fed. R. Civ. P.
28   78(b); LRCiv. 7.2(f); Lake at Las Vegas Investors Grp., Inc. v. Pac. Malibu Dev., 933 F.2d
     724, 729 (9th Cir. 1991).
 1   Post-operation, Ms. Johnson remained at TMC to recover. On January 1, 2016, TMC
 2   nursing staff noted that Ms. Johnson was experiencing drainage from the incision site.
 3   (Doc. 108-1 at 61.) Based on that development, TMC transferred Ms. Johnson to another
 4   facility on January 2, 2016, where she underwent emergency surgery the same day. (Doc.
 5   99-1 at 17, 20; Doc. 108-1 at 62.) During this surgery, Dr. Lisa Balduf discovered a third
 6   through-and-through enterotomy in Ms. Johnson’s small intestine, which she opined had
 7   been created during the gall bladder excision surgery but missed by the Doctors. (Doc. 99-
 8   1 at 19; Doc. 108-1 at 67-69.)
 9          On October 25, 2017, Ms. Johnson filed suit against, inter alia, the Doctors and
10   Staff Care. Ms. Johnson’s operative complaint asserts claims against the Doctors for
11   medical negligence and failure to obtain Ms. Johnson’s informed consent prior to surgery
12   and seeks to hold Staff Care vicariously liable for the Doctors’ malfeasance on a theory of
13   respondeat superior. (Doc. 68.) On January 12, 2021, Defendants moved for summary
14   judgment on all of Ms. Johnson’s claims. Defendants’ motion is now ripe.
15   II. Discussion
16      A. Vicarious Liability
17          Staff Care seeks summary judgment on Ms. Johnson’s vicarious liability claim,
18   arguing that respondeat superior liability cannot attach because the evidence indisputably
19   shows that the Doctors were independent contractors pursuant to their Provider Service
20   Agreements. (Doc. 99-1 at 23.) With some exceptions, an alleged employer cannot be
21   held vicariously liable for the negligence of an independent contractor. Pride of San Juan,
22   Inc. v. Pratt, 212 P.3d 29, 31 (Ariz. Ct. App. 2009). Ms. Johnson has neither disputed the
23   Doctors’ independent contractor status nor suggested than an exception to the general
24   independent contractor rule applies such that Staff Care may be held vicariously liable for
25   the Doctors’ actions. The Court will therefore grant summary judgment to Staff Care on
26   Ms. Johnson’s vicarious liability claim.
27      B. Informed Consent
28          In her complaint, Ms. Johnson alleges that, prior to surgery, the Doctors did not


                                                -2-
 1   obtain her informed consent. (Doc. 68 at 5, 9-11.) However, Ms. Johnson has produced
 2   no evidence that the Doctors failed to meet the standards necessary such that Ms. Johnson
 3   could not and did not provide informed consent prior to her surgery. Rather, she merely
 4   notes she felt pressured to proceed with the December operation date, especially because
 5   Dr. Langevin informed her employer that “otherwise she will need to be rebooked and
 6   possibly to have an open cholecystectomy.” (Doc. 108 at 4; Doc. 108-1 at 65.) Ms.
 7   Johnson has not explained how Dr. Langevin’s advice, or any other circumstances,
 8   rendered her acquiescence to care uninformed or nonconsensual.            Ms. Johnson has
 9   therefore failed to create a genuine dispute of material fact as to whether she gave informed
10   consent prior to surgery and the Court will grant summary judgment to the Doctors on this
11   claim.
12      C. Negligence
13            Defendants contend that summary judgment should be granted in their favor on Ms.
14   Johnson’s negligence claim because she has failed to produce evidence that creates a
15   genuine dispute of material fact as to whether the Doctors breached their duty to Ms.
16   Johnson performing the gall bladder excision surgery, thereby causing her harm. To the
17   contrary, Ms. Johnson’s expert, Dr. Thomas Gouge, opined that the standard of care
18   obligated the Doctors to “run the bowel”2 prior to closing Ms. Johnson’s abdomen, the
19   Doctors failed to run the bowel, and such failure caused the Doctors to miss the third
20   enterotomy, leading Ms. Johnson to suffer infection and extensive hospitalization. In
21   response, Defendants argue that Dr. Gouge’s opinion is insufficient to create a genuine
22   dispute of material fact as to breach for three reasons.3
23            First, Defendants suggest Dr. Gouge’s opinion that the Doctors did not run the
24   bowel is improperly speculative because it is based solely on the fact that the Doctors’
25   operative note lacks a notation that they did so. To the contrary, Dr. Gouge’s opinion does
26
              2
              A bowel run is a systematic examination of the entire small intestine, which is
27   performed by holding the bowel between one’s fingers and examining both sides. (Doc.
     99-1 at 44.)
28          3
              Defendants have not filed a Daubert motion seeking to exclude Dr. Gouge’s
     opinion.

                                                 -3-
 1   not stem only from guesswork or his review of the operative note in a vacuum; it relies on
 2   his knowledge and experience in the field. Fed. R. Evid. 703. Particularly, while Dr.
 3   Gouge opined that the standard of care does not require surgeons to include in their
 4   operative report a notation that they ran the bowel, he explained that the Doctors’ failure
 5   to do so strongly indicates that they did not, in fact, run the bowel, explaining,
 6                 [i]t would be unusual in my experience with this type of
                   situation for a surgeon not to describe having [run the bowel],
 7                 having found two bowel injuries in a case where there really
                   wasn’t reason to suspect those. So it’s beyond just the dictum
 8                 that if you didn’t write it down, it didn’t happen.
 9
     (Doc. 99-1 at 44.) While Defendants make much ado of Dr. Gouge’s admission that—had
10
     the Doctors included a notation that they ran the bowel in their operative note—he would
11
     have concluded that the Doctors had, in fact, run the bowel and had met the standard of
12
     care, the Doctors did not include such a notation, and Dr. Gouge persists in opining that
13
     the bowel-running was not performed. Defendants’ first argument is rejected.
14
            Second, Defendants argue that Dr. Gouge’s opinions do not support of breach
15
     finding, because Dr. Gouge agreed that a hypothetical surgeon could run the bowel in a
16
     “diligent and systemic fashion” (Doc. 99-1 at 45)—as required by the standard of care—
17
     yet miss an enterotomy under some circumstances, because the standard of care does not
18
     require the discovery of all enterotomies. However, looking to this particular injury and
19
     this particular patient—Dr. Gouge nevertheless opined that the Doctors did not run the
20
     bowel, and therefore breached the standard of care, because had the Doctors run the bowel,
21
     “there’s absolutely no way that they could have missed this injury.” (Id. at 44-45.)
22
     Defendants’ second argument is rejected.
23
            Third, Defendants argue that Dr. Gouge’s opinion that the Doctors did not run the
24
     bowel lacks proper foundation, because he did not consider Dr. Albufaraj’s testimony that
25
     the Doctors, in fact, ran the bowel. (Doc. 99-1 at 35.) Defendants provide no authority in
26
     support of the proposition that Dr. Gouge was required to review the Doctors’ deposition
27
     transcripts before rendering an opinion. Here, Dr. Gouge based his opinion on his review
28
     of operative note and his knowledge of standard practice. Fed. R. Evid. 703. And, looking

                                                  -4-
 1   to Dr. Gouge’s evidence, a reasonable juror could conclude that Dr. Albufaraj’s testimony
 2   was not credible, determine that the Doctors did not run the bowel, and decide that the
 3   Doctors breached the standard of care. Defendants’ third argument is therefore rejected
 4   and the Court will deny Defendants’ motion as to Ms. Johnson’s negligence claim.
 5   Accordingly,
 6          IT IS ORDERED that Defendants’ motion for summary judgment is GRANTED
 7   IN PART and DENIED IN PART as described herein.
 8          IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
 9   in favor of Staff Care and terminate it as a party.
10          Dated this 6th day of July, 2021.
11
12
13
14
                                                    Douglas L. Rayes
15                                                  United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -5-
